DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 21-25.

Election/Restrictions

This application is in condition for allowance except for the presence of claims 21–25 directed to a method non-elected without traverse.  Accordingly, claims 21–25 have been cancelled.
Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Blossey et al., US 2014/0298763 A1 (“Blossey”) is the closest art. 
Regarding Claim 1:
Blossey discloses a filtration system (i.e., intake air filter). Blossey Fig. 1, [0019]. The filtration system comprises a filter housing (i.e., housing 10) having a first housing end (i.e., where cover 11 locates) and a second housing end (i.e., where cup 13 locates). Id. The filter housing 10 comprises a housing cover (i.e., cover 11) defining an outlet (i.e., outlet 15). Id. The housing cover 11 comprises a first guidance element (i.e., top portion of counter thread 36) extending from an internal portion of the housing cover 11 axially away from the outlet 15. Id. at Fig. 1, [0020]. The housing cover 11 comprises a second guidance element (i.e., bottom portion of counter thread 36) extending from the internal portion of the housing cover 11 axially away from the outlet 15. Id.
Blossey discloses that the filtration system comprises a filter element (i.e., filter element 31) having a first filter end (i.e., where end disk 18 locates) and a second filter end (i.e., where end disk 22 locates). Blossey Fig. 1, [0019]. The filter element 31 comprises an end cap (i.e., end disk 18) adjacent the first filter end and defining an end cap opening (i.e., as shown in Fig. 1) therethrough. Id. at Fig. 1, [0019]. The end cap 18 comprises a channel (i.e., the side wall of the end cap 18 that forms a channel defines an end cap opening) around the end cap opening. Id. at Fig. 1. A filter media (i.e., non-woven filter 38) having a first media end (i.e., proximate end cap 18) and a second media end (i.e., proximate end cap 22). Id. at Fig. 1, [0020]. The filter media 38 extends axially from the first media end toward the second media end as shown in Fig. 1. Id. at Fig. 1. The first media end is adjacent the end cap 18. Id. at Fig. 1. The filter media 38 defines a central opening (i.e., the interior of filter media 38) that extends axially between the first media end (i.e., proximate end cap 18) and the second media end (i.e., proximate end cap 22). Id. at Fig. 1. 
Blossey discloses that the filtration system comprises a center tube (i.e., support body 32) positioned within the central opening of the filter media 38 and has a first tube end positioned within the channel of the end cap (i.e., first end of support pipe 32 facing a slotted end area 27 that is surrounded at the end face by the disk area 20, which is part of end cap 18) and a second tube end (i.e., where pin 30 locates) positioned axially away from the first tube end. Blossey Fig. 1, [0019].  The center tube 32 comprises a first pocket (i.e., the top groove of fastening thread 35) and a second pocket (i.e., the bottom groove of fastening thread 35). Id. at Fig. 1, [0020]. The first pocket (i.e., top groove of fastening thread 35) extends from the first tube end axially away from the second tube end (i.e., the groove of thread 35 extends in the upward direction). Id. at Fig. 1. The second pocket extends from the first tube end axially away from the second tube end (i.e., the groove of thread 35 extends in the upward direction). Id. at Fig. 1.   The first pocket orientation and the second pocket orientation are non-parallel to a central axis laterally along the first tube end (i.e., as the pockets are obliquely arranged with respect to the horizontal surface of the first tube end). Id. at Fig. 1. Engagement of the first filter end and the housing cover 11 occurs when the first pocket receives the first housing guidance element and the second pocket receives the second housing guidance element of the filter housing (i.e., thread 35 are engaged with counter thread 36). Id. at Fig. 1, [0020]. 


    PNG
    media_image1.png
    881
    637
    media_image1.png
    Greyscale

However, Blossey’s end cap 18 does not comprise a raised outer wall around a circumference of the end cap. 
Claims 2–20 are allowable as they depend on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                                                                                                                                                                        
/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776